Title: To Benjamin Franklin from Dumas, 12 January 1781
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 12e. Janv. 1781.
De retour ici d’Amsterdam, j’espere que vous avez reçu celles que j’ai eu l’honneur de vous écrire de là. Nous partimes Samed matin, Mr. Adams, Mr. Searle & moi, par Leide & La Haie, pour Rotterdam, où nous avons laissé Mr. Searle continuer sa route pour Bruxelles & Paris; & Mr. Adams, de son côté, partit hier pour retourner à Amsterdam. Lundi passé arriva ici un Courier des Plenipes. [Plenipotentiaires] de la Rep. à Petersbourg au Gd. Pense. [Grand Pensionnaire], dépêché le 19 Dec. Sa Dépêche porte que l’Impératrice Satisfaite du contenu de celle de L. h. p; du 27 Nov., avoit vu, avec indignation plutôt qu’avec etonnement, les deux derniers Mémoires de Sir J. Y. qu’elle étoit parfaitement bien disposée pour la rep., que la convention seroit signée le 23 Dec., qu’immédiatement après, les Plénipes. déploieroient le caractere d’Ambrs. Extraordes., & dépêcheroient un autre Courier avec la convention signée. On attend ce dernier à tout moment, pour publier le Manifeste, tout prêt, que mérite la conduite de la Gr. Br. Ce délai n’est que formalité. Car hier on résolut de distribuer des Lettres de Marque, qui S’expédient dès aujourd’hui, non seulement à tous Armateurs particuliers, mais aussi à tous les Vaisseaux de guerre de l’Etat contre la nation Brit. Quant à la décision de la Cour de Justice d’Hollde., elle ne pourra avoir lieu qu’à la mi-février: mais on sait d’avance qu’elle sera bonne. Jusque-là Mr. Van Berkel differera encore de reparoître ici. Je ne sais si dans mes Lettres d’Amsterdam, je vous ai presenté, Monsieur, mes voeux pour la nouvelle année. Comme ils sont tous les jours dans mon coeur, pour vous ainsi que pour la cause Américaine, si j’avois omis de les manifester, ce ne peutêtre que par inadvertance pour une cérémonie, au-dessus de la quelle vous êtes parfaitement. Je ne sais si ma constitution, qui a souffert beaucoup depuis un an, me permettra de vivre assez pour voir l’accomplissement du triomphe des Etats-unis. Si Dieu disposoit de moi, daignez les faire souvenir, que je laisse une femme & une fille, qui seroient très-malheureuses si elles n’étoient pas soutenues & secourues.
Je suis avec le plus de respect & attachement, Monsieur, Votre très-humble & très-obeissant serviteur
Dumas
Passy à S. E. M. B. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin / Min. Plenipe. des Etats-unis / &c. / Passy./.
